Citation Nr: 0021588	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  92-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Entitlement to service connection for cancer of the colon.  

Entitlement to service connection for residuals of mustard 
gas exposure, to include bronchitis.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946 and from March 1947 to April 1954.  

When this matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in November 1996, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, for additional development.  Following 
the requested development, the RO continued its denial of the 
claimed benefits.  The matter is now before the Board for 
further appellate consideration.  


REMAND

The record shows that the veteran gave sworn testimony in 
this matter at a hearing in Washington, D.C., in September 
1996 before a Board member who subsequently retired.  Under 
38 U.S.C.A. § 7107(c) (West Supp. 2000), the Board member who 
conducted the hearing must participate in making the final 
determination in that case.  

Accordingly, the Board contacted the veteran in writing in 
July 2000 and advised him of his right to have another 
hearing before a member of the Board who would decide his 
case.  In a written response received the following month, 
the veteran requested that he be scheduled for a personal 
hearing before a member of the Board at the Des Moines RO.  



Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The veteran should be scheduled for a 
BVA Travel Board hearing in accordance with 
his written request received at the Board in 
August 2000.  If the hearing is held, the 
case should be processed in accordance with 
the usual procedures following such 
hearings.  

2.  If a hearing is not held for any reason, 
the case should be reviewed by the RO and 
any appropriate action should be taken 
before the case is returned to the Board in 
accordance with the usual procedures.  

The purpose of this REMAND is to afford the veteran a 
hearing.  The Board intimates no opinion as to the merits of 
the case.  The veteran need take no further action until he 
is notified by the RO regarding the hearing that he has 
requested.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



